Citation Nr: 0107391	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-08 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.  

2. Entitlement to service connection for a skin rash, claimed 
as secondary to exposure to herbicides.  

3. Entitlement to service connection for a skin rash, claimed 
as a manifestation of an undiagnosed illness.  

4. Entitlement to service connection for bleeding and sore 
gums, claimed as a manifestation of an undiagnosed 
illness.  

5. Entitlement to service connection for dizziness, claimed 
as a manifestation of an undiagnosed illness.  

6. Entitlement to service connection for diarrhea, claimed as 
a manifestation of an undiagnosed illness.  

7. Entitlement to service connection for fever/chills, 
claimed as a manifestation of an undiagnosed illness.  

8. Entitlement to service connection for watering eyes, 
claimed as a manifestation of an undiagnosed illness.  

9. Entitlement to service connection for elevated liver 
enzymes, claimed as a manifestation of an undiagnosed 
illness.  

10. Entitlement to service 
connection for shortness of breath, claimed as a 
manifestation of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran initially had active military service from April 
1971 to April 1972.  His personnel and service medical 
records also reflect that he had active military service from 
September 1990 to August 1991, during which time he served in 
Saudi Arabia.  In addition, the veteran had periods of active 
duty for training as a member of the Army Reserve.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a March 1997 rating action, in 
which the RO denied the veteran's claims.  The veteran filed 
an NOD in May 1997, and the RO issued an SOC in November 
1998.  The veteran filed a substantive appeal in April 1999.  
He had previously been notified, by a letter of March 1999, 
that he had been granted a 90-day extension in which to 
perfect his appeal.   

The Board further notes that, in a December 1998 rating 
decision, the RO granted the veteran service connection for 
PTSD.  The disorder was found 30 percent disabling, effective 
from September 1995.  The veteran has not perfected an appeal 
with respect to that decision, and thus that issue is not 
before us at this time.  


FINDINGS OF FACT

1. The veteran served in the Republic of Vietnam during the 
Vietnam era, and also had active duty in the Southwest 
Asia theater of operations during the Persian Gulf War.

2. On VA examination in July 1993, the veteran was reported 
to suffer from minimal dermatophytosis at the popliteal 
spaces.

3. No medical opinion of record has related any skin rash to 
military service, either on a direct basis or as secondary 
to herbicide exposure.  

4. The preponderance of the evidence is against the claim of 
service connection for a skin disorder as due to herbicide 
exposure.  

5. There is a lack of any objective indication of chronic 
disability associated with the veteran's complaints of 
bleeding and sore gums, diarrhea, fever/chills, elevated 
liver enzymes, watering eyes, dizziness, and/or shortness 
of breath.  

6. The veteran is currently diagnosed as having moderate 
obstructive lung disease.  

7. The record is devoid of any indication that any signs and 
symptoms of the veteran's skin rash have escaped 
diagnosis.  

8. The preponderance of the evidence is against the claims 
for service connection for signs and symptoms of skin 
rash, bleeding and sore gums, diarrhea, fever/chills, 
elevated liver enzymes, watering eyes, dizziness, and/or 
shortness of breath, as manifestations of undiagnosed 
illness.


CONCLUSIONS OF LAW

1. A skin rash was not incurred as a result of service, 
either on a direct basis or as secondary to Agent Orange 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107 (West 1991 and Supp. 2000); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended 
at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).

2. The veteran does not manifest signs and symptoms of a skin 
rash, bleeding and sore gums, dizziness, or diarrhea, due 
to an undiagnosed illness.  38 U.S.C.A. §§ 1117, 5107 
(West 1991 & Supp. 2000); Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, 2096-99 (2000) (to be codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A, 5107); 38 C.F.R. § 3.317 
(2000).

3. The veteran does not manifest signs and symptoms of fever 
and chills, watering eyes, elevated liver enzymes, or 
shortness of breath, due to an undiagnosed illness.  
38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 2000); Pub. 
L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-99 (2000) 
(to be codified as amended at 38 U.S.C.A. §§ 5103, 5103A, 
5107); 38 C.F.R. § 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Basis

A review of the veteran's service medical records reflects an 
induction medical examination in January 1971.  The veteran 
was noted to suffer from mild scoliosis and pelvic tilt.  His 
blood pressure was reported as 120 (systolic)/72(diastolic).  
In April 1972, the veteran was medically examined for 
purposes of separation from active service.  On clinical 
evaluation, there were no abnormalities reported.  The 
veteran's blood pressure was reported as 122/80.  

The veteran's separation document, DD Form 214, for his 1971-
72 period of active service indicates that he served 
approximately 61/2 months in Vietnam.  In April 1972, he was 
transferred to the U.S. Army Reserve.

Thereafter, in June 1977, the veteran was treated at Fort 
Bragg, NC, following complaints of a rash on his waist/hip 
area.  On clinical evaluation, no rash was seen, although 
there were some areas of hyperpigmentation, noted as probably 
secondary to excoriation.  The treatment plan called for 
treatment with zinc oxide and a follow-up by a civilian 
doctor.  In December 1988, the veteran was medically examined 
while a member of the Army Reserve.  Upon clinical 
evaluation, no abnormalities were reported.  The veteran's 
blood pressure was reported as 140/90.  In section #74, 
marked Summary of Defects and Diagnoses, it was noted, 
"Borderline diastolic [blood pressure]".  The examination 
report also noted that the veteran had been advised to follow 
up with a local physician for hypertension.  

In September 1990, the veteran was recalled to active duty 
for Operation Desert Shield/Storm.  No pre-active-service 
medical examination is of record.  In May 1991, the veteran 
filled out a Southwest Asia Demobilization/Redeployment 
Medical Evaluation.  His blood pressure was reported as 
135/77.  In addition, the veteran complained of swelling of 
body parts, suffering from a rash, a cough/sinus infection, 
as well as gastrointestinal problems.  In June 1991, he was 
medically examined at the 85th Evacuation Hospital in Saudi 
Arabia, for purposes of redeployment back to the United 
States.  Clinical evaluation revealed no abnormalities.  The 
veteran's blood pressure was reported as 135/77, with an 
addendum written on the report, on July 25, indicating a 
blood pressure reading of 148/90.

In July 1991, the veteran filled out an outprocessing check 
list at the Medical Demobilization Activity (MDA) at Fort 
Bragg, NC.  The veteran reported having experienced a rash on 
his left groin area, which was resolving, as well as diarrhea 
and/or vomiting, which had resolved.  Furthermore, the 
veteran reported not having experienced fevers; or an eye 
injury, infection, or severe irritation.  That same month, a 
consultation request was made to internal medicine from MDA 
to examine the veteran for hypertension.  It was noted by MDA 
that the veteran's condition was thought to have existed 
prior to service and to have been aggravated during his 
active duty period.  Furthermore, MDA reported that the 
veteran had a history of hypertension, and reportedly had 
been placed on blood pressure medication in Saudi Arabia 
secondary to an increase in his blood pressure.  The veteran 
was noted to have ceased taking these medications, and to 
currently have a normal blood pressure.  Internal medicine 
reported the veteran's blood pressure as 148/82, and it was 
recommended that he have his blood pressure checked every six 
months.  

The veteran Personnel Qualification Record (DA Form 2-1) 
shows that he served in Saudi Arabia from November 1990 to 
July 1991.  Among his listed awards and decorations is the 
Southwest Asia Service Medal.

Thereafter, in April 1993, the veteran submitted to the RO a 
VA Form 21-526 (Veteran's Application for Compensation or 
Pension), in which he filed claims for service connection for 
high blood pressure, as well as for rashes on his skin due to 
Agent Orange exposure.  Furthermore, the veteran filed claims 
associated with his service in the Persian Gulf region, for 
rashes, dizziness, aching gums, diarrhea, and intermittent 
fever and chills.  Subsequently, in July 1993, the veteran 
submitted a statement to the RO, in which he reported 
suffering from weak and tearing eyes due to burning smoke, a 
right eye cyst, an intermittent rash on his legs, and 
shortness of breath, all due to environmental agents in the 
Persian Gulf area.  

That same month, July 1993, the veteran underwent a general 
medical examination for VA purposes.  The examiner noted the 
veteran's report of elevated blood pressure readings while in 
the Gulf, as well as developing a rash in his popliteal 
spaces soon after returning to the United States.  The 
veteran also reported suffering from occasional dizziness and 
aching gums; plus diarrhea, fever, and chills, but said those 
particular symptoms had resolved.  On clinical evaluation, 
the veteran's skin was without evidence of his claimed rash, 
although there was evidence of minimal dermatophytosis.  The 
examiner noted that the rash the veteran described was 
consistent with intermittent dermatophytid infestation of the 
skin of the popliteal spaces.  In addition, there was no 
gross evidence of gum disease, the eyes were normal, and both 
the respiratory and digestive systems were normal.  Blood 
pressure readings were reported as 160/105, 165/105, 160/100.  
The veteran underwent a pulmonary function test (PFT), which 
reflected a pre-medication test finding of moderate 
obstructive disease.  Furthermore, an associated X-ray of the 
veteran's chest was reported normal.  The examiner's 
diagnoses were arterial hypertension, under treatment; 
history of rash in popliteal spaces, not active at the time 
of examination; history of dizziness, cause not apparent; 
history of aching gums, normal on examination; history of 
diarrhea in Persian Gulf, resolved; and history of fever and 
chills in the Persian Gulf, resolved.  

In October 1993, the RO received medical records from the VA 
Medical Center (VAMC) in Durham, dated from March 1993 to 
September 1993.  In particular, a treatment note, dated in 
March 1993, noted a diagnosis of hypertension, as well as the 
veteran's complaint of shortness of breath since his return 
from the Persian Gulf.  An associated chest X-ray was 
reported normal.  A Persian Gulf Registry Examination, dated 
in August 1993, noted the veteran's report of suffering from 
hypertension since 1991, as well as frequent nasal 
congestion.  On clinical evaluation, with respect to his 
eyes, the veteran's pupils were equal and reactive to light 
(PERL), extraocular muscles were intact (EOMI), and the discs 
were normal.  The examiner noted a small cyst below the 
veteran's right lower eyelid.  In addition, the veteran's 
skin was reported as normal, except for some "bug bites" 
around his right ankle.  

In November 1993, the RO received treatment records from A.J. 
DeLeon, M.D., dated from September 1987 to May 1992.  In 
particular, a September 1987 progress note reflected the 
veteran's blood pressure to be normal after he had cut down 
on his salt intake and been taken off Lozol for a week.  Dr. 
DeLeon expressed the hope that a low salt diet would be 
sufficient to help control the veteran's blood pressure, 
which, to begin with, was mildly elevated.  

In February 1994, the RO received a statement from the 
veteran, dated that same month.  The veteran reported that, 
since his return from Saudi Arabia, he had experienced 
recurring problems with hypertension, and that he was on 
daily medication to help control the disorder.  He indicated 
that, prior to his tour of duty in the Middle East, he had 
not had this problem.  He noted that, while he was in Saudi 
Arabia, his schedule had consisted of shifts of twelve hours 
a day, seven days a week, and that this was very stressful 
for him, causing an elevation in his blood pressure.  

In August 1996, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim), dated that same month, in 
which he asserted that, prior to his service in the Persian 
Gulf, his blood pressure had not been high.  He also reported 
that he had undergone a medical examination prior to being 
sent to Saudi Arabia.  While overseas, the veteran stated, 
times were very stressful, and his nerves and blood pressure 
became very bad.  He indicated that his blood pressure was 
monitored twice a day, and that, since returning from the 
Persian Gulf, his blood pressure had been up and down.  In 
addition to his statement, the veteran also submitted medical 
records, dated in November 1991 and December 1992, which 
reflected blood pressure readings taken over the course of 
three days during those months.  

In December 1996, the RO received VAMC Durham medical 
records, dated from August 1993 to October 1996.  In 
particular, a Persian Gulf War Registry Code Sheet, dated in 
August 1993, noted diagnoses of hypertension and left foot 
pain.  A treatment noted, dated in March 1995, indicated that 
the veteran's hypertension was well-controlled.  A treatment 
noted, dated in October 1995, indicated that the veteran's 
blood pressure had increased because he was taking sinus 
medication.  

In February 1997, the veteran submitted to the RO additional 
copies of medical records from the Durham VAMC, many 
duplicative, dated from March 1993 to January 1997.  In 
particular, a treatment note, dated in July 1993, indicated 
that the veteran's hypertension was fairly well controlled 
with medication.  

II.  Analysis

A.  General Law as to Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303(a), 3.304 (2000).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Previously, and during the time the present appeal was 
perfected, the United States Court of Appeals for Veterans 
Claims had held that any claimant for benefits administered 
by VA had the burden of submitting evidence sufficient to 
justify a belief that the claim was well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  In addition, the 
U.S. Court of Appeals for the Federal Circuit had held that, 
under 38 U.S.C. § 5107(a), VA had a duty to assist only those 
claimants who had established well grounded (i.e., plausible) 
claims.  More recently, the Court of Appeals for Veterans 
Claims had issued a decision holding that VA was not 
permitted to assist a claimant in developing a claim which 
was not well grounded.  Morton v. West, 12 Vet.App. 477 (July 
14, 1999), en banc consideration denied, 13 Vet.App. 205 
(1999) (per curiam), remanded sub nom. Morton v.Gober, No. 
99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished per curiam 
order), opinion withdrawn and appeal dismissed, 14 Vet.App. 
174 (2000) (per curiam)..

However, the United States Congress has passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096.  
See generally Holliday v. Principi, ___ Vet. App. ___, No. 
99-1788 (Feb. 22, 2001).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions where appropriate to attempt to establish service 
connection.

Under both previous and current law, VA has long recognized a 
duty to assist the veteran in developing evidence pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (2000).  The VCAA contains a number of new 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions in attempts to 
establish service connection.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation, and to determine whether there is additional 
evidentiary development to be accomplished.

In this case, the Board notes that the veteran's service 
medical records have been secured by the RO and are on file, 
he has undergone several VA medical examinations (including a 
special Persian Gulf Registry Examination), he has availed 
himself of several opportunities to articulate his 
contentions and relate his service and medical history, and 
the RO has obtained both VA and private medical treatment 
records pertinent to the issues on appeal.  We are unable to 
conceive of an avenue of development that has not been 
explored.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (1991); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5103 and 5103A).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet.App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet.App. 426, 430 (1994).

Now we must determine whether a preponderance of the evidence 
supports the claim or whether all of the evidence is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  In making the above 
determination, it is our responsibility to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, we may accept one medical opinion and 
reject others.   Schoolman v. West, 12 Vet.App. 307, 310-11 
(1999); Evans v. West, 12 Vet.App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet.App. 429, 433 (1995).  At the same 
time, we are mindful that we cannot make our own independent 
medical determinations and that we must have plausible 
reasons for favoring one medical opinion over another.  Evans 
at 31; see also Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171 (1991).

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage, supra, at 493.  Even without the well-grounded-claim 
requirement, a veteran who has made a showing of in-service 
incurrence or aggravation of a disease or injury "must still 
submit sufficient evidence of a causal nexus between that in-
service event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet.App. 302, 305 (1998).

B.  Claim of Herbicide Exposure in Vietnam

With respect to the veteran's claim for a skin rash due to 
herbicide exposure, the Board observes that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at 38 C.F.R. § 3.309(e) (2000), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of date on onset.  38 C.F.R. § 
3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied,
118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet.App. 155, 
160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a veteran must establish the existence of a disability 
and a connection between the veteran's service and the 
disability."  Boyer, supra.  

The Board notes that the veteran served with the U.S. Army 
during the Vietnam era, and was noted on his DD-214 to have 
served in Vietnam from September 1971 to April 1972.  The 
veteran has contended that he suffers from a skin rash as a 
result of exposure to Agent Orange in Vietnam.  In reviewing 
the record, we find no evidence that the veteran suffers from 
chloracne or other acneform disease consistent with 
chloracne, or that any such disorder became manifest to a 
degree of 10 percent or more within one year of service.  In 
addition, while the veteran had been found to suffer from 
hyperpigmentation in 1977, as well as probable dermatophytid 
infestation of the skin at the popliteal spaces in 1993, 
neither of those conditions is among the listed disorders for 
which service connection may be presumed under 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, the evidence 
currently does not reflect that the veteran suffers from a 
skin rash, as was noted during a Persian Gulf Registry 
examination in August 1993.  

Accordingly, the veteran is not entitled to any presumption 
that his claimed skin rash is etiologically related to 
exposure to herbicide agents used in Vietnam.  See McCartt v. 
West, 12 Vet.App. 164, 168 (1999), wherein the Court stated 
that "neither the statutory nor the regulatory presumption 
will satisfy the [requirement of evidence of incurrence of 
disability in service] where the veteran has not developed a 
condition enumerated in either 38 U.S.C. § 1116(a) or 38 
C.F.R. § 3.309(e)."  

As previously indicated, however, the veteran could also 
prevail on his claim were he to submit competent evidence 
which directly traces causation of his claimed disability to 
Agent Orange or other herbicide exposure in service.  As 
noted above, the veteran's service medical records do not 
reflect treatment for a skin rash during his service in 
Vietnam.  Furthermore, the evidence of record currently does 
not reflect that the veteran suffers from a skin rash.  We 
are also cognizant that no medical opinion is of record that 
links a current skin rash, even if there were such a disorder 
shown, to exposure to herbicide agents in Vietnam.  

The Board thus finds that the preponderance of the evidence 
weighs against the veteran's contention that he suffers from 
a skin rash from exposure to herbicide agents, either 
directly or on a presumptive basis.

C.  Claims of Undiagnosed Illness from Persian Gulf War

The Board notes that the veteran has contended he suffers 
from a skin rash, bleeding and sore gums, dizziness, 
diarrhea, fever/chills, watering eyes, elevated liver 
enzymes, and shortness of breath, all as a result of unknown 
environmental conditions to which he was exposed during his 
service in the Southwest Asia theater of operations.  In 
other words, he is claiming that his abnormal signs and 
symptoms are manifestations of an undiagnosed illness.

In this regard, the Board notes that, upon enactment of the 
Persian Gulf War Veterans' Benefits Act, title I of Public 
Law No. 103-446 (Nov. 2, 1994), a new section 1117 was added 
to title 38, United States Code.  That statute, now codified 
at 38 U.S.C.A. § 1117, authorizes VA to compensate any 
Persian Gulf War veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest, either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a specified presumption period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA 
added a regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a)(1)  Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided that such 
disability:

(i)  became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2001; and

(ii)  by history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective 
evidence perceptible to an examining physician, 
and other, non-medical indicators that are 
capable of independent verification.

(3)  For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month 
period of chronicity will be measured from the 
earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the 
disability first became manifest.

(4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from 
part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5)  A disability referred to in this section 
shall be considered service connected for 
purposes of all laws of the United States.

(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system 
(upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal 
weight loss; (13) menstrual disorders.

(c)  Compensation shall not be paid under this 
section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active 
duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the 
onset of the illness; or

(3)  if there is affirmative evidence that the 
illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or 
drugs.

(d)  For purposes of this section:

(1) the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.

(2)  the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2000).

As previously mentioned, the Court had previously held that 
any claimant for benefits administered by VA had the burden 
of submitting evidence sufficient to justify a belief that 
the claim was well grounded.  With respect to claims for 
compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 
3.317, the VA General Counsel rendered an opinion holding 
that a well-grounded claim generally required the submission 
of some evidence of:

(1) active military, naval, or air service in 
the Southwest Asia theater of operations 
during the Persian Gulf war;

(2) the manifestation of one or more signs or 
symptoms on an undiagnosed illness;

(3) an objective indication of chronic 
disability during the relevant period of 
service or to a degree of disability of 10 
percent or more within the specified 
presumptive period; and

(4) a nexus between the chronic disability 
and the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

When the Court of Appeals for Veterans Claims had occasion to 
analyze that opinion, determined that the fourth element 
listed, requiring medical nexus evidence, was impermissibly 
restrictive, and expressly declined to adopt the General 
Counsel opinion.  The Court did, however, find the 
"regulatory requirements to be consistent with the 
legislative intent of Congress as expressed in the clear 
language of 38 U.S.C. § 1117," and noted that, 
"[g]enerally, where a veteran attempts to establish service 
connection on a presumptive basis, this Court has held that 
all that need be shown is that the veteran meets the 
requirements of the presumptive statute and regulation."  
Neumann v. West, 14 Vet.App. 12, 22 (2000).

On the question of the applicability of 38 C.F.R. § 3.317, we 
note that the veteran's service personnel records reflect 
that he served in the Southwest Asia theater of operations, 
in particular Saudi Arabia, during the Persian Gulf War.  
However, with regard to his claims for bleeding and sore 
gums, diarrhea, fever/chills, watering eyes, elevated liver 
enzymes, and dizziness, the Board finds that the evidence 
does not reflect objective indications of any current 
disability associated with those conditions or symptoms.

The Board is cognizant that, upon VA examination in July 
1993, the examiner found that the veteran's gums were normal, 
and that he had a history of diarrhea and fever/chills while 
in the Persian Gulf, but that both conditions had resolved.  
In addition, examination of the veteran's eyes at that time 
revealed no abnormal findings, although there was a 
questionable cyst in the right lower eyelid.  Furthermore, it 
was also noted that the veteran's blood test had revealed 
elevated liver enzymes.  The Board emphasizes, however, that 
having elevated liver enzymes is only a laboratory test 
finding, and no disability has been demonstrated or reported 
to be related to this finding.  In addition, the evidence 
does not show that the elevated liver enzymes produce any 
symptoms or manifestations that cause an impairment of 
earning capacity, nor is such contended.  

While the veteran has reported suffering from occasional 
dizziness, the Board is aware that dizziness is a subjective 
complaint, by its nature.  Accepting that the veteran does 
suffer from this condition, which the Board has no reason to 
doubt, the veteran has not complained that he suffers from 
chronically disabling dizzy spells, nor have there been 
objective indications, of a medical nature, of chronic 
disability associated with any dizzy spells.  Furthermore, 
the veteran has failed to submit other objective non-medical 
evidence to substantiate his claim of chronic dizziness.  See 
Neumann, supra, in which the Court, noted that, while the 
veteran had complained of an itching and crawling sensation 
beneath his skin and a perception or coordination problem, 
the objective medical evidence failed to show any such 
abnormalities, and the veteran had failed to submit other 
objective non-medical evidence to substantiate his claims.  
Therefore, in consideration of the veteran's claims in this 
regard, we find there is a lack of any objective indication 
of chronic disability associated with bleeding and sore gums, 
diarrhea, fever/chills, watering eyes, elevated liver 
enzymes, or dizziness during the relevant period of service, 
or to a degree of disability of 10 percent or more within the 
specified presumptive period under the law.  See VAOPGCPREC 
4-99.

With respect to the veteran's claim for a skin rash, on VA 
examination in July 1993, as noted above, the examiner noted 
that there was no rash present, but that the rash the veteran 
described was consistent with intermittent dermatophytid 
infestation of the skin of the popliteal spaces.  An 
additional examination in August 1993 was negative for any 
findings of a skin rash or disorder.  As the Court stated in 
the Neumann, case, supra, "signs or symptoms of a chronic 
disability are afforded presumptive service connection 
precisely because they cannot be attributed to any known 
clinical diagnosis."  Id.  (Emphasis in original).  The 
Board is aware that the evidence currently does not reflect 
that the veteran suffers from a skin rash.  In this respect, 
there has been no objective indication of chronic disability 
identified.  Furthermore, even accepting that the veteran 
currently suffers from a skin rash, the rash has been 
clinically diagnosed as due to a dermatophytid infestation, 
and the claimed symptom or condition, therefore, is not a 
manifestation of an undiagnosed illness.  Thus, the veteran's 
claim for service connection for signs and symptoms of a skin 
rash, as a manifestation of an undiagnosed illness, must be 
denied. 

As for the veteran's complaints of shortness of breath, on VA 
examination in July 1993, clinical evaluation of the his 
respiratory system was normal, as was a radiographic study.  
The veteran underwent a PFT, and was found to suffer from 
moderate obstructive disease.  He has complained that, since 
his return from the Persian Gulf, he has suffered from 
shortness of breath.  The Board is aware, that in some 
respects, it appears that the veteran's shortness of breath 
is directly related to his obstructive lung disease, although 
a medical examiner has not related the two.  Assuming the 
veteran's moderate obstructive disease is not the cause of 
his shortness of breath, the veteran has not otherwise 
presented objective indications of any current disability 
associated with this condition or symptom.  Therefore, the 
veteran's claim in this respect must also fail.  

The Board notes that, in this instance, the veteran's claims 
were filed solely for compensation for manifestations of 
undiagnosed illnesses, and, with respect to a skin rash, also 
as secondary to herbicide exposure.  He is not precluded from 
filing claims for service connection for diagnosed disorders 
which he may feel are directly related to service.  In this 
respect, he would need to present competent medical evidence 
of a current disability or disabilities, and evidence that 
such disability "resulted from a disease or injury which was 
incurred in or aggravated by service."  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Finally, as discussed above, the Board is well aware of the 
recent changes in law with regard to VA's duty to assist 
claimants, including the necessity of securing such pertinent 
military and non-military records as may substantiate the 
veteran's claim.  Here, however, it is clear, from the 
veteran's written statements, with respect to both his claims 
for herbicide exposure and undiagnosed illnesses, that there 
is no additional documentary evidence which is relevant to a 
determination as to service connection for a skin rash as due 
to herbicide exposure, or for multiple claims as due to 
manifestations of undiagnosed illnesses.  Moreover, while the 
veteran has contended that he was not afforded a medical 
examination to assess his claimed undiagnosed illnesses due 
to service in the Persian Gulf, the Board notes that the 
veteran was, in fact, afforded a general VA examination in 
July 1993, and a Persian Gulf Registry examination in August 
1993.  Furthermore, as noted above, VA medical treatment 
records have also been obtained and entered into the 
evidentiary record.  Thus, the statutory requirement in the 
Veterans Claims Assistance Act of 2000, that a medical 
examination or medical opinion be secured when necessary to 
make a decision on the claim, has been fully satisfied by the 
development action undertaken by the RO.  


ORDER

1. Entitlement to service connection for a skin rash, claimed 
as secondary to herbicide exposure, is denied.  

2. Entitlement to service connection for a skin rash, claimed 
as a manifestation of an undiagnosed illness, is denied.  

3. Entitlement to service connection for bleeding and sore 
gums, claimed as a manifestation of an undiagnosed 
illness, is denied.  

4. Entitlement to service connection for dizziness, claimed 
as a manifestation of an undiagnosed illness, is denied.  

5. Entitlement to service connection for diarrhea, claimed as 
a manifestation of an undiagnosed illness, is denied.  

6. Entitlement to service connection for fever/chills, 
claimed as a manifestation of an undiagnosed illness, is 
denied.  

7. Entitlement to service connection for watering eyes, 
claimed as a manifestation of an undiagnosed illness, is 
denied.  

8. Entitlement to service connection for elevated liver 
enzymes, claimed as a manifestation of an undiagnosed 
illness, is denied.  

9. Entitlement to service connection for shortness of breath, 
claimed as a manifestation of an undiagnosed illness, is 
denied




REMAND

With regard to the claim of service connection for 
hypertension, the Board finds that there are procedural 
defects that require correction.  Here, the veteran maintains 
that he received a medical examination prior to his entry 
onto active service for the Persian Gulf War.  If such an 
examination report is in existence, it would assist in 
determining whether the veteran was suffering from 
hypertension prior to that period of active service.  The RO 
is therefore requested to take the appropriate action to 
obtain the contended missing service medical record.  

We acknowledge that it appears the National Personnel Records 
Center (NPRC), in St. Louis, has sent the RO all the 
available service medical records associated with the 
veteran.  Nevertheless, even though "a claimant has the 
responsibility to present and support a claim for benefits" 
under the new version of section 5107 (and the old version, 
as well), the critical evidence may be in the control of the 
Federal Government.  In such situations, VA should be 
responsible for attempting to provide or obtain the material.  
See Hayre v. West, 188 F.3d 1327, 1332 (Fed. Cir. 1999).  See 
also Murphy v. Derwinski, 1 Vet.App. 78, 82 (1990).  
Furthermore, inherent in the duty to assist is a requirement 
to notify the claimant if the VA is unable to obtain 
pertinent service medical records, so that the claimant may 
know the basis for the denial of his or her claim; may 
independently attempt to obtain service medical records; and 
may submit alternative evidence.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).

Furthermore, the Board also finds that, given the conflicting 
medical evidence of numerous blood pressure examinations 
reflecting both elevated and normal readings, the veteran 
should be scheduled for a VA examination to determine exactly 
when he first began to suffer from hypertension, and whether 
it was incurred in or aggravated during active service in the 
Persian Gulf War


As provided, in pertinent part, in the Veterans Claims 
Assistance Act of 2000:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant) --

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(d)).

The Board further notes in passing that, to assist the RO's 
in their initial implementation of the Veterans Claims 
Assistance Act of 2000, the Veterans Benefits Administration 
has issued interim guidance for claims processing until such 
time as regulations implementing the new statute are in 
place.  See, e.g., VBA Fast Letter 00-87 (Nov. 17, 2000), 
Fast Letter 00-92 (Dec. 13, 2000), Fast Letter 01-02 (Jan. 9, 
2001), and Fast Letter 01-13 (Feb. 5, 2001).  The Board is 
confident that the RO will take those recent claims-
adjudication enhancements into consideration in effectuating 
this Remand.

Therefore, although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1. The RO should request that the veteran 
submit the names and addresses of all VA 
and non-VA medical care providers who 
have treated him, since January 1997, for 
hypertension.  The RO should also advise 
the veteran that he may submit additional 
medical evidence in support of his claim.  
All records not already included in the 
claims folder should be obtained.  

2. The RO should contact the National 
Personnel Records Center (NPRC) and 
request that a search be conducted for 
any additional service medical records 
associated with the veteran's service 
during the Persian Gulf War, to include 
any medical examination(s) conducted for 
the purpose of determining the veteran's 
medical condition prior to his 
mobilization to active duty during 
Operation Desert Shield/Storm.  If no 
records are available, NPRC should be 
asked to report this determination in 
writing.  The response should be 
associated with the claims folder.  

3. Upon completion of the above development, 
the RO should schedule the veteran for a 
VA examination, to determine the severity 
and etiology of his hypertension.  The 
veteran should be notified of the date, 
time, and place of the examination in 
writing.  The claims folder, to include a 
copy of this Remand decision, must be 
made available to the examiner for review 
prior to the examination.  Such tests as 
the examiner deems necessary should be 
performed.  Based upon a review of the 
claims file, the examiner should comment 
as to: (a) whether the veteran currently 
suffers from hypertension; (b) if so, 
when he first developed the disorder; and 
(c) if the veteran has hypertension, 
whether it was incurred in or aggravated 
by active service during the Persian Gulf 
War.  All opinions expressed should be 
supported by pertinent evidence.  

4. Following completion of the foregoing, 
the RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.  
If any requested development cannot be 
completed, a notation explaining the 
reasons for the incompleteness should be 
made in the claims folder.  

5. Thereafter, the RO should again consider 
the veteran's claim.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case 
concerning all evidence added to the 
record since the November 1998 SOC.  The 
veteran and his representative should be 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no action until he is further 
informed.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this Remand is to ensure due process of law 
and obtain additional medical evidence.  No inference 
should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
Member, Board of Veterans' Appeals

 

